United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-1958
                                   ___________


United States of America,             *
                                      *
           Plaintiff - Appellee,      *
                                      *    Appeal from the United States
     v.                               *    District Court for the
                                      *    Eastern District of Arkansas.
Jerome Adrow,                         *
                                      * [UNPUBLISHED]
           Defendant - Appellant.     *
                                 ___________

                             Submitted: May 05, 2008
                                Filed: June 12, 2008 (Corrected 6/12/08)
                                 ___________

Before WOLLMAN, HANSEN, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.

       Jerome Adrow appeals the district court's1 denial of his motion for a reduction
of his sentence pursuant to 18 U.S.C. § 3582 (c)(2) based on Amendment 706 to the
United States Sentencing Guidelines Manual (U.S.S.G.). That amendment reduced
certain offense levels in U.S.S.G. § 2D1.1(c), based on the quantity of cocaine base
(crack).



      1
        The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas.
       Based on Adrow’s total offense level and criminal history category, his
originally calculated guideline range was 108 to 135 months. Because the statutory
mandatory minimum sentence for his offense was ten years, however, the court was
required to sentence him to at least 120 months and that was the sentence imposed.
The new drug quantity guidelines do not affect the mandatory minimum sentence
applied to Adrow’s crime under 21 U.S.C. § 846 and 841(b), so he is not entitled to
a sentence reduction. See U.S.S.G. § 2D1.1(c); see also United States v. Shamico
Peters, 524 F.3d 905, 907 (8th Cir. 2008). The district court also properly refused to
reconsider Adrow’s criminal history score or grant safety valve relief. See U.S.S.G.
§ 1B1.10(c); see also Peters, 524 F.3d at 907.

      Accordingly, the order of the district court is summarily affirmed. See 8th Cir.
R. 47A(a).
                      ______________________________




                                         -2-